Kaman Corporation (NYSE: KAMN) Investor Presentation August 14, 2012 2 Investment Summary §Significant long-term organic growth opportunities in Aerospace and Industrial Distribution §High margin Aerospace business benefiting from increasing commercial aircraft build rates §Select defense platforms ramping up §Industrial Distribution business growing organically, gaining scale via acquisitions, and adding complementary product platforms §Investing in new product development and applications, acquisitions and technology for long-term growth §Strong balance sheet to drive growth and strategic initiatives §Experienced management team 3 §Two core businesses –Aerospace •Manufacturer and subcontractor in the global commercial and military aerospace and defense market •Diverse customer base of blue chip customers and government divisions –Industrial Distribution •Third largest distributor in the power transmission/motion control/fluid power market •Offers over four million SKUs to over 50K customers via 235 locations §Publicly listed on the NYSE with a market capitalization of $855 million as of August 6, 2012 §2011 sales of $1.5 billion; 4,800 Employees Kaman Corporation - Overview (1) Adjusted - see non-GAAP reconciliation in Table 1 of this presentation 4 Consolidated 63% 37% Industrial Distribution Aerospace 72% 16% 12% Aerospace 36% 45% 19% Kaman Corporation - 2011 Sales Overview 5 (1) Adjusted - see non-GAAP reconciliation in Table 1 of this presentation 2011 Financial Highlights §Record net sales of $1.5 billion -Industrial Distribution +14.3% -Aerospace +12.5% §Operating profit was up $29 million(1) or 27% -Industrial Distribution +59.1% -Aerospace +14.7%(1) §Earnings per share +36% to $2.01(1) -2010 acquisitions added $0.20 to EPS 6 AEROSPACE 2011 Sales $547 Million 6 7 Aerospace OBJECTIVE: §$1 billion in sales by 2014 / margins in the “high teens” STRATEGY: §DEPTH - Size/financial strength to address larger, integrated work packages from primes/OEMs and Tier 1s §DIVERSITY - Balance portfolio thru increased commercial content §DIFFERENTIATION - Continue to move from build-to-print to design- and-build for higher margins and more defensible positions §DEVELOPMENT - Increased, focused investments in our people and infrastructure to increase capabilities and drive improved performance Aerospace - Progress Toward Objective (1) Adjusted - see non-GAAP reconciliation in Table 1 of this presentation Actual Sales 2014 Sales Objective Operating margin,(1)(2009-2011 actuals ; 2012-2014 illustrate linear path to 2014 range, actual results may vary) 9 Aerospace Acquisition Program 2008 - 2011 §Three acquisitions: -Brookhouse (U.K.) -Global Aerosystems -Vermont Composites §Annual sales acquired, $115 million §Average size, in sales, of $39 million §Average purchase price of $47 million, for a total of $140 million 10 Aerospace Business Drivers §Continued outsourcing trend by OEMs and Super Tier 1s to increase flexibility and lower costs §High margin specialty bearing and aerostructure businesses positioned to benefit from increased production rates at Boeing and Airbus §Defense platforms provide exposure to key vertical lift and reset programs §Legacy prime contractor capabilities provide attractive outsourcing alternatives to today’s helicopter and fixed wing aircraft OEMs Fixed trailing edge Fuel tank access doors Top covers Red denotes bearing products Nose landing gear Rudder Main landing gear Flaps Horizontal stabilizer Door assemblies Engine/thrust reverser Aircraft Programs/Capabilities Flight controls Doors 11 Manufacture of cockpit Blade erosion coating Manufacture and assembly of tail rotor pylon Manufacture, sub assembly and joining of fuselage Blade manufacture, repair and overhaul Driveline couplings Bushings Flight control bearings Aircraft Programs/Capabilities Red denotes bearing products 12 §Kaman/Lockheed have developed an unmanned military version of the K-MAX helicopter §Two K-MAXs have been performing unmanned cargo resupply missions in Afghanistan since December 2011 -The aircraft have successfully delivered more than 1.6 million pounds of cargo in over 520 missions -Demonstration deployment extended through March 2013 §Lockheed Martin awarded unmanned K-MAX development contracts -$47 million Army contract to develop autonomous technologies -Office of Naval Research down select to integrate, test and demonstrate autonomous system technology 13 Unmanned K-MAX® 14 JPF Program §23 Foreign Customers §Backlog through 2013 §Kaman is sole source, negotiating four year follow-on contact 15 Aerospace - Budget Impact on Defense Programs §Defense programs less impacted by proposed budget cuts –UH-60 BLACK HAWK - continued demand –Joint Programmable Fuze - backlog into 2013, foreign demand, continued sole source –F-35 (Joint Strike Fighter) - incremental business at any production level –A-10 - reset, new business –AH-1Z - new business –C-17 - firm backlog into 2013, potential for additional foreign orders, revenue <$10 million per year 16 Projected Deliveries % Increase Boeing 777 73 +37% Boeing 747 9 18 +100% Boeing 737 +35% Boeing 787 3 + + + Airbus A320 +14% Airbus A330/340 90 90 - Airbus A380 23 35 +52% Airbus A350 0 20 + + + Source:J.P. Morgan (Joseph Nadol) Positioned to Benefit from Ramp in Commercial Production 17 18 Aerospace Awards §UTC Supplier Gold:Kamatics §Sikorsky Top 100 Supplier:Kamatics and Aerostructures - Jacksonville §Boeing Performance Excellence Award - Silver Level: Kaman Global Aerosystems §Raytheon Missile Systems Four Star Supplier Award presented to
